Goree. On\h
                                 )/tJn£sVille-rT&xaS 773W
 $r. Abel- Aeosta., Clerk r&: Iriilliam Smith /\/kJa
 Codftaf&immcJ appeals       Bill 5m,bK ]/.
 Austin .Texas 737/1                    The State, oh Tixas
        Dear Mr. ACoS to.,
          cZ'raj T dnde.r56a.nd, &je Court of
Criminal Mpp&xU has arcuated CevVeuJ in February, '^
   X am reqOesUnc. a. CcpJ oP tUe. petition thoJr
&je 5tairei filed, and an a briefs thai: t^e
CoJrt mau re^Oest from ect^er parties.
   //mj Update on il-je ^roceeAlrxctS uJou/d
 be v/ery appreciated, as a)d( as the fmaJ
 Opmir\\or\ or decisions or tJ-je Court.
  'Thank' Uod -fer tjoor he-lp, Ounq p/eaSe nohz.
 W r]eu\ oJJireSS •                            „
           RECEIVED IN            UsfectrulU,
              MAY 04 20)5     c {Jcfyuisy yhuiZh-
           Ab8!Acoaf®,Cterk      jJilliajv) dmi&h